DETAILED ACTION
This office action is responsive to the amendment filed December 29, 2020. By that amendment, claims 1, 5, 7, 11 and 15 were amended. Claims 1-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly presented rejections were necessitated by the amendment to the claims of December 29, 2020. 
The outstanding rejections of claims 5 and 15 under 35 USC 112(b) were overcome by the amendments of December 29, 2020. 
Claim Objections
Claim 17 objected to because of the following informalities:  “set crew” in line 1 should be corrected to “set screw”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13-15 each require a retaining lip – it is unclear, as claimed, if this is intended to be the same lip of claim 11, or a second lip. Clarification is required. Examiner believes this to be the same lip. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gamache et al. (US 2009/0312804 A1).
Regarding claim 1, Gamache teaches a closed-head monaxial screw as at fig. 3B (head portion 130 is a closed head as in the figure and discussed at [0032]; monoaxial as discussed at [0028]). The screw includes a closed head 130 including an upper threaded portion 154 having an upper aperture, wherein the head further includes a lateral rod-receiving aperture configured to receive a rod 160 (aperture 142 seen receiving the rod 160 as in fig. 3B). The head is closed such that a wall of the head 130 is adapted to completely and circumferentially surround the lateral rod-receiving 
To “prevent” is defined as “to keep (something) from happening or arising” (Google Define, 2020). Examiner takes the position that in many situations, threaded connection will prevent upward movement of the set screw 150 relative to the aperture 154. 
Regarding claim 2, the head member 130 and bone screw 120 are formed as one piece [0033]. 
Regarding claim 3, there is no reason that one of the set screw threads 152 cannot be considered to be a retaining lip (e.g. a lip which functions to retain the set screw 150 within the head member 130). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gamache in view of Strausbaugh et al. (US 2007/0118123 A1).
Regarding claims 4-10, Gamache teaches the limitations of claims 1 and 3 and further teaches the head including a socket for engaging a tool (e.g. the cutout between top near 150 and sidewall marked 130); includes a rod interface surface at a distal end thereof which can be (relatively) flexible and include capability to conform to the shape of a rod 160 upon application of appropriate force, and based on selection of various biocompatible materials as discussed at [0046]. Force applied by 150 onto 140 will be applied onto the rod 160. However, Gamache fails to teach the retaining lip of the set screw being designed for contacting a rim of the head 130 for preventing the set screw 150 from moving upwardly and out of the upper aperture 154 of the head 130. 
Strausbaugh teaches a system in which a rod 108 is locked into a head 905 by a set screw 122. The set screw 122 includes a flared portion (retaining lip) 172 which prevents the set screw from being screwed out of a housing [0040]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add a lip 172 from Strausbaugh to the set screw 150 of Gamache, which lip would interact with a rim of the head member 130 (a portion of 130 about aperture 154) to prevent removal of 150 from 130. Doing so would have been making a combination of prior art elements according to known methods to yield predictable results – creating a captive set screw arrangement within the head. One would have done so to prevent loss of the set screw within the surgical field. 
Regarding claims 11, 13 and 14, Gamache teaches a closed-head monaxial screw as at fig. 3B. The screw includes a head member 130 including an upper threaded portion 154 having an upper aperture, the head member 130 further including a lateral rod-receiving aperture for receiving a rod 160 therein, the head member being 
Gamache fails to teach the set screw 150 including a lip at its lower end configured to abut an inner lower end of the upper threaded portion so as to prevent the set screw 150 from moving upwardly and out of the upper threaded portion 154 in the head member 130.
Strausbaugh teaches a system in which a rod 108 is locked into a head 905 by a set screw 122. The set screw 122 includes a flared portion (retaining lip) 172 which prevents the set screw from being screwed out of a housing [0040]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add a lip 172 from Strausbaugh to the set screw 150 of Gamache, which lip would interact with a rim of the head member 130 (a portion of 130 about aperture 154) to prevent removal of 150 from 130. Doing so would have been making a combination of prior art elements according to known methods to yield predictable results – creating a captive set screw arrangement within the head. One would have done so to prevent loss of the set screw within the surgical field. 
Regarding claim 12, the head member 130 and bone screw 120 are formed as one piece [0033]. 
Regarding claims 15, the lip 172 of the combination is considered to contact a rim portion about 154. 
Regarding claim 16, the head member 130 includes a socket configured for a tool (e.g. the cutout between top near 150 and sidewall marked 130).
Regarding claims 17-20, the set screw includes a rod interface surface (bottom thereof) which can be (relatively) flexible and include capability to conform to the shape of a rod 160 upon application of appropriate force, and based on selection of various biocompatible materials as discussed at [0046]. Force applied by 150 onto 140will be applied onto the rod 160.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799